      


 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
10       XOCHI F. ROSE,                                   Case No. C17-1899 RSM

11                   Plaintiff,                           ORDER DENYING MOTION TO REOPEN
                                                          CASE
12                      v.
13
         STATE OF HAWAII, et al.,
14
                    Defendants.
15
16            This matter comes before the Court on Plaintiff Rose’s Motion to Reopen Case. Dkt.

17   #34. No Defendant has appeared in this matter.
18
              This case was dismissed on April 3, 2018, based on Plaintiff’s Motion requesting that
19
     relief. See Dkts. #27 and #28. Plaintiff’s current Motion was filed on January 18, 2019 and
20
     seeks to reopen this case pursuant to Rule 60(a) or 60(b). Dkt. #34. Rule 60(a) is inapplicable
21
22   as Plaintiff has identified no clerical mistakes, oversights, or omissions by the Court. With

23   regard to 60(b), she cites only to “mistake, inadvertence, surprise, or excusable neglect” as a
24
     basis for relief. She argues that she “made an error in judgment by requesting the dismissal of
25
     this case.” Id. at 1. She does not provide further details, e.g., as to how she reached the
26
27   decision to seek dismissal earlier, or why she has changed her mind. Plaintiff instead addresses

28   her health conditions, financial status, and other pending legal issues.



     ORDER DENYING MOTION TO REOPEN CASE - 1
      

            The Court is left with little basis to grant this Motion. Rule 60(b)(1) does permit
 1
 2   reconsideration of an order based on a party’s mistake, inadvertence, surprise, or excusable

 3   neglect. However, the Ninth Circuit has explained that “Rule 60(b)(1) is not intended to
 4
     remedy the effects of a litigation decision that a party later comes to regret through
 5
     subsequently-gained knowledge.... For purposes of subsection (b)(1), parties should be bound
 6
 7   by and accountable for the deliberate actions of themselves....” Latshaw v. Trainer Wortham &

 8   Co., Inc., 452 F.3d 1097, 1101 (9th Cir. 2006). It appears from the record that Plaintiff Rose
 9   simply regrets her prior decision to dismiss this case. This is not enough to grant relief under
10
     Rule 60(b).
11
            Having reviewed Plaintiff’s Motion and the remainder of the record, the Court hereby
12
13   finds and ORDERS that Plaintiff’s Motion to Reopen Case (Dkt. #34) is DENIED. This case

14   remains CLOSED.
15          DATED this 14th day of February 2019.
16
17
18
                                                  A
                                                  RICARDO S. MARTINEZ
19                                                CHIEF UNITED STATES DISTRICT JUDGE

20
21
22
23
24
25
26
27
28



     ORDER DENYING MOTION TO REOPEN CASE - 2
